Appellant was convicted in Criminal District Court No. 2 of Dallas county of robbery, and his punishment fixed at seven years in the penitentiary.
The record is before us without a statement of facts or a bill of exceptions. The indictment charges in the usual form that appellant did unlawfully and wilfully make an assault upon the person of Fay Myers, and did then and there by said assault and by violence to the said Fay Myers and by putting the said Fay Myers in fear of life and bodily injury did then and there fraudulently take from the person and possession of said Fay Myers one ring. The charge of the court submitted the offense in appropriate language.
Finding no error in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                         April 18, 1923.